STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   June 18, 2015
              Plaintiff-Appellee,

v                                                                  No. 318931
                                                                   Macomb Circuit Court
KEITH DANISKA,                                                     LC No. 2013-000049-FC

              Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff-Appellee,

v                                                                  No. 318934
                                                                   Macomb Circuit Court
KEITH DANISKA,                                                     LC No. 2013-000083-FH

              Defendant-Appellant.


Before: JANSEN, P.J., and SAWYER and FORT HOOD, JJ.

PER CURIAM.

        In LC No. 2013-000049-FC (Docket No. 318931), defendant stood trial on 29 counts of
different sexual offenses against two minors, CH and DH. All of the offenses were alleged to
have occurred in Fraser, Michigan. A jury convicted defendant of (1) eight counts of first-degree
criminal sexual conduct (CSC I) against CH, MCL 750.520b(1)(b)(iii) (sexual penetration of a
victim between 13 and 16 years of age, and the actor is in a position of authority over the
victim), (2) three counts of second-degree criminal sexual conduct (CSC II) against CH under
MCL 750.520c(1)(a) (victim under 13 years of age), (3) nine counts of CSC II against CH and
one count of CSC II against DH under MCL 750.520c(1)(b)(iii) (sexual contact with a victim
between 13 and 16 years of age, and the actor is in a position of authority over the victim), and
(4) one count of accosting CH for immoral purposes, MCL 750.145a. The trial court sentenced
defendant to prison terms of 225 to 564 months for each CSC I conviction, 120 to 180 months
for each CSC II conviction, and 24 to 48 months for the accosting a child conviction. The court
ordered that two of the CSC I sentences were to be served consecutively, but all remaining
sentences were to be served concurrently. In LC No. 2013-000083-FC (Docket No. 318934),

                                               -1-
defendant stood trial before the same jury on multiple additional allegations of sexual abuse
against DH, which were alleged to have occurred in Warren, Michigan. The jury convicted
defendant of one count of CSC II under MCL 750.520c(1)(b)(iii), for which he was sentenced to
57 to 180 months’ imprisonment, to be served concurrently with his sentences in LC No. 2013-
000049-FC. Defendant appeals as of right in each case. We affirm.

        Defendant raises identical issues in both appeals. He first argues that joinder of the
charges in LC No. 2013-000049-FC and LC No. 2013-000083-FC was improper because the
cases involved unrelated victims and numerous charges spanning 12 years. Defense counsel’s
concurrence with the prosecutor’s motion for joinder waived and extinguished any substantive
claim of error. People v Kowalski, 489 Mich. 488, 503-505; 803 NW2d 200 (2011); People v
Carter, 462 Mich. 206, 214-215; 612 NW2d 144 (2000). Defendant argues, however, that
defense counsel was ineffective for agreeing to the joinder, which defendant maintains was not
authorized under the court rules. We disagree.

        Because defendant did not raise an ineffective assistance of counsel claim in the trial
court, our review of this issue is limited to mistakes apparent on the existing record. People v
Riley (After Remand), 468 Mich. 135, 139; 659 NW2d 611 (2003). Whether a defendant has
received the effective assistance of counsel comprises a mixed question of fact and law. People
v LeBlanc, 465 Mich. 575, 579; 640 NW2d 246 (2002). “[T]he right to counsel is the right to the
effective assistance of counsel.” United States v Cronic, 466 U.S. 648, 654; 104 S. Ct. 2039; 80 L
Ed 2d 657 (1984) (internal quotation and citation omitted). In Strickland v Washington, 466 U.S.
668, 687; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984), the United States Supreme Court held that a
convicted defendant’s claim of ineffective assistance of counsel includes two components:
“First, the defendant must show that counsel’s performance was deficient. . . . Second, the
defendant must show that the deficient performance prejudiced the defense.” To establish the
first component, a defendant must show that counsel’s performance fell below an objective
standard of reasonableness under prevailing professional norms. People v Solmonson, 261 Mich
App 657, 663; 683 NW2d 761 (2004). With respect to the prejudice aspect of the test for
ineffective assistance, the defendant must demonstrate a reasonable probability that, but for
counsel’s errors, the result of the proceedings would have differed. Id. at 663-664. The
defendant must overcome the strong presumptions that his “counsel’s conduct falls within the
wide range of reasonable professional assistance,” and counsel’s actions represented sound trial
strategy. Strickland, 466 U.S. at 689.

       “The prosecuting attorney may file an information or indictment that charges a single
defendant with any two or more offenses,” and a trial court may consolidate for one trial “[t]wo
or more informations or indictments against a single defendant.” MCR 6.120(A). MCR
6.120(B) specifies, in relevant part:

              On its own initiative, the motion of a party, or the stipulation of all parties,
       except as provided in subrule (C), the court may join offenses charged in two or
       more informations or indictments against a single defendant . . . when appropriate
       to promote fairness to the parties and a fair determination of the defendant’s guilt
       or innocence.



                                                -2-
               (1) Joinder is appropriate if the offenses are related. For purposes of this
       rule, offenses are related if they are based on

               (a) the same conduct or transaction, or

               (b) a series of connected acts, or

               (c) a series of acts constituting parts of a single scheme or plan.

                (2) Other relevant factors include the timeliness of the motion, the drain
       on the parties’ resources, the potential for confusion or prejudice stemming from
       either the number of charges or the complexity or nature of the evidence, the
       potential for harassment, the convenience of witnesses, and the parties’ readiness
       for trial.

According to MCR 6.120(C), on a defendant’s motion, the trial court “must sever for separate
trials offenses that are not related as defined in subrule (B)(1).”

        We conclude that the record supports that the charges against defendant in LC No. 2013-
000049-FC and LC No. 2013-000083-FC involved “a series of connected acts,” MCR
6.120(B)(1)(b), or “a series of acts constituting parts of a single scheme or plan.” MCR
6.120(B)(1)(c). The prosecutor introduced evidence that before the acts of sexual abuse against
CH and DH, (1) defendant similarly acted as a father figure to each boy, (2) defendant discussed
sexual topics with both boys, including masturbation, (3) defendant often convinced the boys to
remove most or all of their clothing while spending time at defendant’s residences, (4) defendant
repeatedly convinced both boys to sleep with him while he and the boys wore little or no
clothing, and (5) over a period of years, both boys experienced defendant’s infliction of multiple
inappropriate sexual acts against them, although CH endured more extreme and more regular
acts of sexual abuse than DH. With respect to defendant’s primary complaint that the purported
abuse period exceeded 12 years, our Supreme Court has explained that joinder is appropriate
where “[e]ven if one views defendant’s first arrest . . . and his second arrest . . . as discrete
moments in time, direct evidence indicated that he was engaging in the same particular conduct
on those dates.” People v Williams, 483 Mich. 226, 234-235; 769 NW2d 605 (2009).
Furthermore, “[t]he charges stemming from both arrests were not ‘related’ simply because they
were of the same or similar character,” instead they “were related because the evidence indicated
that defendant engaged in ongoing acts constituting parts of his overall scheme or plan to”
sexually abuse young boys. Id. at 235 (internal quotation and citation omitted).

        Because the offenses charged in LC No. 2013-000049-FC and LC No. 2013-000083-FC
involved related acts of sexual abuse against young boys, it was not objectively unreasonable for
defense counsel to concur in the prosecutor’s request to consolidate the charges into one trial.
Counsel is not ineffective for failing to raise a meritless position. People v Mack, 265 Mich. App.
122, 130; 695 NW2d 342 (2005). Moreover, to the extent that there was an arguable basis for
severance, defense counsel reasonably may have opted for joinder as a matter of trial strategy
because of the likelihood that the trial court would admit in separate trials evidence of the alleged
acts of sexual abuse against other victims. MCL 768.27a; People v Watkins, 491 Mich. 450, 486-
488; 818 NW2d 296 (2012) (holding that evidence of similar other acts under MCL 768.27a

                                                -3-
usually weighs in favor admissibility in the context of MRE 403). Accordingly, defendant has
not overcome the presumption that defense counsel concurred in the joinder of the cases as a
matter of sound trial strategy.

         Defendant next challenges the trial court’s practice of referring to the prospective jurors
only in connection with their courtroom badge numbers. According to defendant, the trial court
violated his right to due process by failing to clarify for the jurors that it usually adhered to this
same jury selection procedure, and that the procedure was not being invoked in this case because
of defendant’s dangerous character. Defendant concedes that he did not object to this procedure
at trial, leaving this issue unpreserved. Therefore, we review this unpreserved issue to ascertain
whether any plain error affected defendant’s substantial rights. People v Hanks, 276 Mich. App.
91, 92; 740 NW2d 530 (2007).

        Defendant has not established a plain error on the basis of the trial court’s references to
the potential jurors by number. This Court has recognized the potential that the trial court’s
selection of an anonymous jury might violate a defendant’s due process right to a fair trial.
Hanks, 276 Mich. at 92-95; People v Williams, 241 Mich. App. 519, 522-525; 616 NW2d 710
(2000). This Court has defined an “ ‘anonymous jury’ as one in which certain information is
withheld from the parties, presumably for the safety of the jurors or to prevent harassment by the
public.” Hanks, 276 Mich. App. at 93, quoting Williams, 241 Mich. App. at 522. An anonymous
jury potentially implicates both a defendant’s interest in “conduct[ing] a meaningful examination
of the jury and . . . the defendant’s interest in maintaining the presumption of innocence.”
Williams, 241 Mich. App. at 522-523. “A challenge to an ‘anonymous jury’ will only succeed
where the record reflects that withholding information precluded meaningful voir dire or”
compromised the defendant’s presumption of innocence. Hanks, 276 Mich. App. at 93.

       During the voir dire of the prospective jurors, the trial court explained that a blind draw
process had governed the jury selection process, and that only the trial court and the court clerk
knew who had appeared “on a computer-generated list of” potential jurors the court would call,
and the order in which the court would call them. Before the trial court called the first
prospective juror into the jury box by number, the court additionally explained that the
prospective jurors should listen for their juror numbers, the court had to reference them by
number, and the court might inadvertently mention a juror’s name because “the old system
allowed [it] to call” the potential jurors by their names.

        Like the potential jurors in Williams, 241 Mich. App. at 523, the potential jurors did not
qualify as anonymous “except in the most literal sense; that is, their names were not read into the
record.” (Internal quotation and citation omitted.) The record does not establish that the trial
court withheld any relevant biographical information from the parties. On the contrary, the
record discloses that the trial court, the prosecutor, and defense counsel all participated in
lengthy examinations of the potential jurors concerning their places of employment, the
employment pursued by the potential jurors’ significant others, the number of children in the
potential jurors’ extended families, the potential jurors’ knowledge of the court personnel, the
parties, the attorneys, and the witnesses identified by the parties, whether the potential jurors or
any relatives had been victims of a crime or involved in any legal action, or worked or had
relatives who worked in law enforcement, and the extent of the potential jurors’ experience with


                                                 -4-
divorce, among other areas of inquiry intended to focus on the potential jurors’ capacities to
remain fair and impartial.

        Furthermore, we identified in the record “nothing . . . to indicate that the use of numbers
undermined [defendant’s] presumption of innocence.” Williams, 241 Mich. App. at 524. The
record contains no hint that any potential jurors attributed “any significance [to] the use of
numbers instead of names,” especially in light of the trial court’s comment about a computer
randomly selecting potential jurors by number rather than name, a process it attributed to “the
system.” Hanks, 276 Mich. App. at 94; see also Williams, 241 Mich. App. at 524. The trial court
also properly and repeatedly instructed the jurors concerning the necessity that they remain
impartial in reaching a verdict, the legal presumption of defendant’s innocence, the prosecutor’s
burden to prove beyond a reasonable doubt all the elements of the charges against defendant, the
jury’s responsibility to decide the relevant facts solely on the basis of the evidence admitted
during the trial, and that defendant did not need to testify or do anything to prove his innocence.
A jury is presumed to have followed its instructions. People v Unger, 278 Mich. App. 210, 235;
749 NW2d 272 (2008). Accordingly, defendant has not demonstrated any error, plain or
otherwise.

         Defendant also complains that because he faced more than 20 counts involving CH and
more than 10 counts concerning DH, and the boys recounted many instances of uncharged abuse,
the trial court erred requiring reversal by failing to reference in the jury instructions dates for the
charges and a specific unanimity instruction. Defense counsel’s affirmative approval of the
court’s jury instructions, which contained a general unanimity instruction, waived and
extinguished this claim of error. Kowalski, 489 Mich. at 503-505; Carter, 462 Mich. at 214-215.
Even if the issue had not been waived, however, defendant has not demonstrated entitlement to
relief under the standards governing review of a forfeited claim of error. Kowalski, 489 Mich. at
505.

        A criminal defendant in Michigan possesses “the right to a unanimous jury verdict.”
People v Chelmicki, 305 Mich. App. 58, 67; 850 NW2d 612 (2014). To guard the defendant’s
right to unanimity, the trial court owes a duty to correctly instruct the jury concerning the
unanimity requirement. Id. The trial court often satisfies its responsibility by reading a general
unanimity instruction. Id. But the trial court might need to read the jury a specific instruction
regarding unanimity if the prosecutor has proven “more than one act . . . as evidence of the actus
reus of a single criminal offense and each act is established through materially distinguishable
evidence that would lead to juror confusion.” Id. (internal quotation and citation omitted).

        The jury convicted defendant of eight counts of CSC I involving CH, six counts of oral
penetration and two counts of anal penetration. Concerning the two counts of anal penetration,
the prosecutor introduced evidence that defendant had inserted his penis and a finger into CH’s
anus, which CH described as having occurred repeatedly on unspecified dates when he was
between 10 and 15 years of age. Regarding the six counts of oral penetration, CH testified that
on repeated and unspecified occasions when he was between 10 and 15 years of age, defendant
forced his penis into CH’s mouth and put CH’s penis into his mouth. Although the prosecutor
introduced through CH’s testimony “more than one act . . . as evidence of the actus reus of” the
eight CSC I counts for which the jury convicted defendant, we reject that material distinctions
existed in the proofs of defendant’s acts of penetration. Chelmicki, 305 Mich. App. at 68 (internal

                                                 -5-
quotation and citation omitted). Defendant denied all of the alleged acts of sexual abuse as
conjured by both victims. The defense did not offer any different evidence regarding the
multiple acts of penetration, and we detect no indication that the jurors labored under any
confusion or disagreement concerning “the factual basis of defendant’s guilt.” People v Cooks,
446 Mich. 503, 524; 521 NW2d 275 (1994). Under the circumstances, the trial court’s general
unanimity instruction was sufficient to protect defendant’s rights. Id.

        With respect to defendant’s 12 convictions of CSC II involving CH, we likewise
conclude that the trial court protected defendant’s rights by reading the general unanimity
instruction. Cooks, 446 Mich. at 524. CH testified to having endured many conceptually similar
acts of sexual contact when he was between the ages of 10 and 16, namely defendant’s touching
of CH’s penis and defendant’s placement of his penis in CH’s hands. Defendant again
characterized all of the acts of sexual abuse as fabricated, although he did introduce different,
specific evidence to rebut CH’s account of defendant’s having touched two boys’ penises on the
same date. Irrespective of a witness’s specific denial of any sexual contact involving him, we
discern no indication that any juror confusion or disagreement existed regarding “the factual
basis of defendant’s guilt.” Cooks, 446 Mich. at 524. We further note that the jury acquitted
defendant of one CSC II count involving CH.

         The jury convicted defendant of two CSC II charges against DH for sexual contact with
DH, a sexual contact in the Fraser house, and a sexual contact in a Warren residence. DH
testified that when he was between 13 and 15 years of age and living in Fraser with defendant,
on unspecified dates and many occasions in different areas of the house, defendant used his hand
to touch DH’s penis and DH’s butt. DH also testified that he sometimes visited defendant in
Warren on unspecified dates, and on at least 10 occasions there, they slept naked on a couch,
defendant used his hand to touch DH’s penis on two or three occasions, and defendant also at
least once put his hand on DH’s butt. DH recalled one instance when defendant asked DH to
help defendant masturbate, which DH did only briefly. DH lastly remembered that one time in
both Fraser and Warren, defendant used his penis to strike DH’s forehead.

        Our review of the record reveals that DH testified to having experienced many
conceptually similar acts of sexual contact between the ages of 13 and 15, namely defendant’s
placement of his hand on DH’s penis and his butt.1 DH also mentioned two or three
conceptually distinct instances of sexual contact. Defendant similarly disputed as fabricated all
of the acts of sexual abuse alleged by DH. But no indication exists that any juror confusion or
disagreement existed regarding “the factual basis of defendant’s guilt.” Cooks, 446 Mich. at 524.
We also emphasize that the jury acquitted defendant of six other CSC II counts involving DH, all




1
  The Legislature has defined “sexual contact” to include “the intentional touching of the
victim’s or actor’s intimate parts, if . . . [it] can reasonably be construed as being for the purpose
of sexual arousal or gratification, done for a sexual purpose, or in a sexual manner . . . .” MCL
750.520a(q). The Legislature has also defined “intimate parts” to include “the primary genital
area, groin, inner thigh, buttock, or breast of a human being.” MCL 750.520a(f).


                                                 -6-
eight gross indecency charges involving DH, and the charge that defendant had accosted DH
while a minor for immoral purposes.

        The last count on which the jury convicted defendant involved the accosting of CH in
violation of MCL 750.145a.2 Our Supreme Court in Kowalski, 489 Mich. at 499-500,
summarized as follows the essential elements of accosting a minor:

         “[T]he defendant (1) accosted, enticed, or solicited (2) a child [younger than 16
         years of age] (or an individual whom the defendant believed to be a child) (3)
         with the intent to induce or force that child to commit (4) a proscribed act [an
         immoral act, submission to an act of sexual intercourse or gross indecency, or any
         other depraved or delinquent act]. Alternatively, a defendant is guilty of
         accosting a minor if the prosecution proves beyond a reasonable doubt that the
         defendant (1) [intentionally or knowingly] encouraged (2) a child [younger than
         16] (or an individual whom the defendant believed to be a child) (3) to commit (4)
         a proscribed act. Taken as a whole, the statute permits conviction under two
         alternative theories, one that pertains to certain acts and requires a specific intent
         and another that pertains to encouragement only.”

        We again detect no potential jury confusion arising from the record concerning
defendant’s lone conviction under MCL 750.145a. The record reflects that the prosecutor
specifically pursued a conviction on the basis of defendant’s request that CH “f***” him, and the
defense that CH fabricated his accounts of sexual abuse likewise applied to the charge under
§ 145a. Lastly, the record contains no suggestion of juror confusion.

       Accordingly, defendant has failed to establish a plain error or shown that the trial court’s
general unanimity instruction was insufficient to protect his substantial rights.




2
    MCL 750.145a provides as follows:


                 A person who accosts, entices, or solicits a child less than 16 years of age,
         regardless of whether the person knows the individual is a child or knows the
         actual age of the child, or an individual whom he or she believes is a child less
         than 16 years of age with the intent to induce or force that child or individual to
         commit an immoral act, to submit to an act of sexual intercourse or an act of gross
         indecency, or to any other act of depravity or delinquency, or who encourages a
         child less than 16 years of age, regardless of whether the person knows the
         individual is a child or knows the actual age of the child, or an individual whom
         he or she believes is a child less than 16 years of age to engage in any of those
         acts is guilty of a felony punishable by imprisonment for not more than 4 years or
         a fine of not more than $4,000.00, or both.


                                                  -7-
        Finally, defendant argues that the trial court erred in ordering him to serve two of the
CSC I sentences consecutively. A court is permitted to impose “a consecutive sentence . . . only
if specifically authorized by statute.” People v Ryan, 295 Mich. App. 388, 401; 819 NW2d 55
(2012) (internal quotation and citation omitted). The trial court imposed consecutive sentences
pursuant to subsection (3) of the first-degree CSC statute, MCL 750.520b, which provides that
“[t]he court may order a term of imprisonment imposed under this section to be served
consecutively to any term of imprisonment imposed for any other criminal offense arising from
the same transaction.” Defendant argues on appeal that there is no evidence that any two acts
occurred on the same date. The prosecutor, however, points to the testimony of the victim of an
incident in which he was forced to submit to both fellatio and anal intercourse. Accordingly,
consecutive sentencing on two of the counts was appropriate.

       Affirmed.

                                                           /s/ Kathleen Jansen
                                                           /s/ David H. Sawyer
                                                           /s/ Karen M. Fort Hood




                                              -8-